Citation Nr: 1401438	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-43 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a scar of the left side of the lung.

3.  Entitlement to service connection for a rash.  

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for left ear hearing loss.

6.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to October 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Lincoln, Nebraska, Regional Office (RO).

In April 2012, the Veteran testified before the undersigned Acting Veterans Law Judge at a Videoconference Hearing from the RO.  A transcript of that hearing is of record.

In regard to the issue of entitlement to service connection for a rash, the Board recognizes that the RO originally denied service connection in November 1995 and February 1997 rating decisions for a skin condition, described as boils on the neck, back, and face.  The Veteran then filed a claim in September 2008 for a rash, described as affecting the feet, legs, groin, and right eye lid.  VA outpatient treatment records and private treatment records show that the Veteran has been provided with different and distinct diagnoses for his skin, which include seborrheic keratosis, acrochordon, epidermal inclusion cyst, tinea cruris, tinea pedis, onychomycosis, skin lesions of the upper chest and forehead, and a sub-dermal nodule of the upper back.  The United States Court of Appeals for the Federal Circuit has held that the term "factual basis" is defined as being the Veteran's underlying disease or injury, rather than as symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  Claims based on distinctly and properly diagnosed diseases or injuries must be considered as separate and distinct claims.  Id. at 1336.  The Board notes that the claim denied in November 1995 and again in February 1997 (reconsideration under theory of undiagnosed illness) and the current claim for a rash of the feet, legs, groin, and right eye lid are not based on the same factual basis.  The previous claim for a skin condition involved a pre-existing condition of boils and cysts of the neck, back, and face, while the current claim primarily involves a rash and fungal condition affecting the lower extremities and the right eye lid, without any medical indication that they stem from any common etiology.  See Boggs, 520 F.3d at 1334-35.  Therefore, the Board finds that the Veteran's current claim for service connection for residuals of a rash is a separate and distinct claim from his previous claim for service connection for a skin condition and is not considered a claim to reopen.  The issue has been re-titled accordingly on the caption page.

The Board notes that the Veteran submitted medical literature regarding the relationship between PTSD and sleep apnea, which had not been previously reviewed by the RO.  However, in an April 2012 letter, the Veteran granted a waiver of such review by the RO and requested to have the Board proceed with consideration.

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.

The issues of entitlement to service connection for a rash, right ear hearing loss, left ear hearing loss, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence of record shows that tinnitus was incurred in active service.

2.  The competent medical evidence of record does not show that a scar of the left side of the lung was incurred in active service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  A scar of the left side of the lung was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran received complete VCAA-compliant notice, to include the disability-rating and effective-date elements of a service connection claim in letters dated October 2008, June 2009, July 2009, and September 2009.  The Veteran has not shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Additionally, any potential notice defect with the initial pre-rating letter was cured with subsequent RO adjudications of the claims.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  

The Veteran was provided with VA examinations in December 2008 and January 2009.  Both examinations are adequate for rating purposes because the examiner considered the history provided by the Veteran, discussed the relevant documentary evidence, and provided rationales for the conclusions reached.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22. 

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection of tinnitus and a scar of the left side of the lung.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.  To the extent any notice deficiencies are perceived, they were cured by further development of the evidence by the Board.

The Veteran has not made the Originating Agency or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has he argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the appellant in the adjudication of his appeal. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Background

Tinnitus

The Veteran contends and has testified at his April 2012 Board hearing that his tinnitus was incurred in military service and has continued since that time.

A review of the Veteran's STRs reveals that he was shown to have a complaint of tinnitus when he was treated for otitis media in November 1990.  There were no further complaints noted in the Veteran's STRs, to include his exit physical examination.

VA outpatient treatment records show that the Veteran carried a diagnosis of tinnitus in May 2007.

The Veteran was provided with a VA examination in January 2009.  At that examination, the examiner noted the Veteran's history of reported tinnitus in service.  The examiner diagnosed the Veteran with current tinnitus.  The examiner opined that the Veteran's tinnitus was not related to military service and more likely related to post-service noise exposure and/or pre-existing right ear hearing loss.

Scar of the left side of the lung

The Veteran contends and has testified at his April 2012 Board hearing that a possible scar on the left side of his lung is due to two incidences of pneumonia during service and/or exposure to toxic chemicals during the Persian Gulf War.  The Veteran has stated that he has no respiratory diagnoses, nor does he complain of any respiratory symptoms.

A review of the Veteran's STRs shows that, with the exception of treatment for colds, sinusitis, and an instance of pneumonitis, the Veteran was not treated or diagnosed with any chronic respiratory disorder or lung scar.  Chest x-rays taken in April 1988 and October 1988 showed clear lung fields.  It was indicated that the Veteran was provided with periodic spirometry testing due to the nature of his duties and possible exposure to toxic fumes.  However, these periodic examinations did not reveal any respiratory disorders or scarring.  The Veteran's exit physical examination did not indicate any respiratory disorders or lung scars.

A review of the Veteran's VA outpatient treatment records revealed that the Veteran was administered a Gulf War Registry screening in June 2008.  The result of that screening included an imaging interpretation which stated that the chest x-ray showed possible minor scarring in the left lower part of the lung, without evidence of any active lung or heart condition.

The Veteran was provided with a VA examination in December 2008.  At that examination, the examiner noted the Veteran's history of working around hazardous chemicals in both his civilian and military employment as well as exposure to oil well fires during the Persian Gulf War.  The examination revealed no significant pulmonary defects, and the Veteran's lungs were clear to auscultation with easy respiration and able to take deep breaths.  No dyspnea was noted.  Pulmonary function test (PFT) revealed a forced expiratory vital capacity (FEVC)/ forced expiratory volume in 1 second (FEV1) of 75 percent.  The examiner noted that the radiologist who conducted the interpretation of the June 2008 x-ray was not available, but had it interpreted by another radiologist who found that there was no evidence of a scar.  The examiner opined that, even if the scar were found to be present, it would be less likely than not related to military service.  In support, the examiner provided that the Veteran worked around fumes both before and after military service with the railroad, his enlistment examination was negative, chest x-rays in April 1988 and October 1988 were negative, he has denied any breathing concerns, his April 2008 chest x-ray was initially read as "virtually normal" and reviewed by another radiologist to be negative, and the PFT showed no obstruction.

Analysis

Tinnitus

The Board finds that the evidence of record supports service connection for tinnitus. First, there is a current disability because the January 2009 VA examination shows that the Veteran is currently diagnosed with tinnitus.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  Second, there is an in-service incurrence because the Veteran's STRs show that there was a complaint of tinnitus in November 1990. Id.  Third, the Veteran has provided competent and credible testimony that his tinnitus has continued since service discharge.  38 U.S.C.A. 1154(a); 3.303(a) (requiring that all pertinent medical and lay evidence be considered).  The Veteran is competent to report his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307   (noting that lay testimony is competent to establish observable symptomatology).  The Board assigns these lay statements significant weight.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that the credibility of evidence is a factual determination that affects the probative value of the evidence).  The Board finds that the Veteran's statements are credible, as his assertion of tinnitus beginning in service and continuing is consistent with the medical record.  Accordingly, the evidence of record supports a finding of service connection for tinnitus. 

Although the Board notes that the January 2009 VA examiner provided a negative nexus opinion, such opinion is found to be inadequate.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner provided two alternate theories for the etiology of the Veteran's tinnitus, including post-service noise exposure and the Veteran's pre-existing right ear hearing loss.  However, no further explanation was provided, nor was there any indication given as to how the Veteran's bilateral tinnitus could be caused by only the right ear or why post-service noise exposure instead of in-service or pre-service noise exposure, which was in the performance of the same job, was the most likely cause.  As such, the Board does not afford the January 2009 VA examiner's opinion much probative value. 

Accordingly, the Board has determined that the Veteran is competent and credible in his report that he experienced bilateral constant tinnitus in service and has experienced continuous symptoms of tinnitus since service.  Therefore, service connection for tinnitus is warranted.

Scar of the left side of the lung

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a scar of the left side of the lung, so the appeal must be denied.  Because the Veteran has a current diagnosis of possible minor scarring in the left lower part of the lung and isolated respiratory illnesses in service as well as exposure to hazardous chemicals, the issue turns upon whether there is a nexus between the two.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  The VA examination conducted in December 2008 found that, even if the Veteran was found to have a scar on his left lung, which was unable to be confirmed,  it was not etiologically related to the disease and injuries suffered in service, particularly in light of the Veteran's prior  and post-service occupation.  Further, as the Veteran is not a medical professional, he is not competent to relate his current possible left lung scar to the occurrences noted in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Crucially, while the Veteran's service treatment records document that he had colds, sinusitis, and pneumonitis in service, they also reveal no sign, symptom, or pathology of any lung scarring.  Instead, the earliest medical complaint of this condition is from 2008, over 17 years after service.  Further, the Veteran continues to show no signs or symptoms of any respiratory disorder, and the presence of a left lung scar has even been called into question, with the initial diagnosis noted as only being "possible" in the first place.

In sum, medical evidence of record does not support that a left lung scar, if present, was related to military service.  Accordingly, the preponderance of the evidence does not support a finding of service connection.

Thus, service connection for a scar of the left side of the lung is not warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a scar of the left side of the lung is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain outstanding treatment records and VA examinations in order to determine the etiology of the Veteran's claimed conditions of a rash, bilateral hearing loss, and sleep apnea.

First, remand is required to make attempts to obtain outstanding medical records that have been identified by the Veteran.  VA's duty to assist includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1) (2013).  Such reasonable efforts generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile. 38 C.F.R. § 3.159(c)(1).  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159(c)(1). 

Here, the Veteran has identified records that may be necessary to render a decision on his claim.  In particular, in regard to the issue of his bilateral hearing loss, the Veteran indicated at his April 2012 Board hearing that he may have hearing conservation records from both his pre-service and post-service employment with the railroad.  These would be highly pertinent to the issue of any potential aggravation of his pre-existing right ear hearing loss as well as the initial inception of his left ear hearing loss.  In regard to the issue of the Veteran's claim for sleep apnea, he also indicated at the hearing that he was scheduled for a subsequent sleep study at the VA Medical Center in which he was going to inquire about a possible relationship to his service-connected PTSD.  Such results would be highly relevant to this issue, as the Veteran has also submitted literature regarding the interrelationship of sleep apnea and PTSD.  He has been afforded time to submit these records, but no additional requests or attempts to obtain them have been made. Although the "duty to assist is not a one-way street," the Board finds that additional attempts should be made to obtain the Veteran's private treatment records as well as a copy of the VA outpatient sleep study.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, attempts must be made to obtain these records.

Also, in light of the possibility that additional treatment records may be associated with the claims folder, and in order to obtain clarification and additional relevant information regarding the etiology of the Veteran's right ear hearing loss and left ear hearing loss, obtain an additional medical opinion from the VA examiner who conducted the January 2009 audiological VA examination in light of any new relevant evidence of record.  See Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Second, the Veteran must be provided with a new respiratory examination for his sleep apnea.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr, 21 Vet. App. at 311.  Generally, a medical opinion should address all appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Although the Veteran was previously provided with a VA respiratory examination in December 2008, the examiner did not address the theory of a possible relationship between the Veteran's claimed sleep apnea and his service-connected PTSD.  In light of the Veteran's contentions in this regard, as well as the submitted medical literature, a new examination is necessary to address this theory.

Third, the Veteran must be provided with a VA examination for his claim of service connection for a rash.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

Here, the Veteran contends that he has suffered from a rash and fungus that covers his lower extremities from his feet to his groin and also his right eye lid.  The Veteran testified at his April 2012 Board hearing that he began to have symptoms of this condition shortly after leaving service and that they have continued to present.  The Veteran has claimed that he was exposed to toxic chemicals during the course of his duties in the military.  The Veteran's VA outpatient treatment records and private treatment records show that he has been provided with different and distinct diagnoses for his skin which include, seborrheic keratosis, acrochordon, epidermal inclusion cyst, tinea cruris, tinea pedis, onychomycosis, skin lesions of the upper chest and forehead, and a sub-dermal nodule of the upper back.  As such, a VA examination is necessary to determine any possible relationship between the Veteran's claimed onset and exposure to toxic chemicals in service and his current skin conditions.  

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  In particular, the Veteran should be requested to provide copies of his hearing conservation examinations from his work with the railroad as well as any copies of his 2012 sleep study.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the etiology of his rash.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current rash had its onset in service, or is otherwise the result of a disease or injury in service.  The examiner should provide a rationale for all opinions.

3. The Veteran should also be afforded an appropriate examination in order to determine the etiology of his sleep apnea, to include a discussion of possible secondary relationship to his service-connected PTSD. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current sleep apnea had its onset in service, or is otherwise the result of a disease or injury in service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current sleep apnea is due to or aggravated by the Veteran's service-connected PTSD.  The examiner should provide a rationale for all opinions.

4. If, and only if, new records regarding the Veteran's hearing loss are associated with the claims file, obtain an additional addendum to the January 2009 VA examination report from the same examiner who conducted that examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


